Order entered November 4, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01162-CV

                            JOHN DAVID ADAMS, Appellant

                                             V.

                    STARSIDE CUSTOM BUILDERS, LLC, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-01104-2015

                                         ORDER
       We GRANT appellant’s November 3, 2015 unopposed motion for an extension of time

to file a brief. Appellant shall file a brief by NOVEMBER 24, 2015. We caution appellant that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE